         Case 2:20-cv-01191-AMM-GMB Document 13 Filed 08/26/21 Page 1 of 2                                                FILED
                                                                                                                 2021 Aug-26 AM 09:30
                                                                                                                 U.S. DISTRICT COURT
                                                                                                                     N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

    ANTWONE LONEZO WILSON,                                    )
                                                              )
          Petitioner,                                         )
                                                              )
    v.                                                        )     Case No. 2:20-cv-01191-AMM-GMB
                                                              )
    STATE OF ALABAMA, et al.,                                 )
                                                              )
          Respondents.                                        )

                                     MEMORANDUM OPINION

          On July 6, 2021, the Magistrate Judge entered a report and recommendation,

recommending that the petition for writ of habeas corpus filed pursuant to this 28

U.S.C. § 2254 be denied as untimely. Doc. 12. The Magistrate Judge further

recommended that a certificate of appealability be denied. Doc. 12 at 19. Although

the parties were advised of their right to file specific written objections within

fourteen days, the court received no objections.

          After careful consideration of the record in this case and the Magistrate

Judge’s report, 1 the court ADOPTS the report of the Magistrate Judge and

ACCEPTS his recommendation. Accordingly, the petition for writ of habeas corpus




1
 There appears to be a scrivener’s error on page 14 of the Magistrate Judge’s report and recommendation. See Doc.
12 at 14 (providing July 15, 2017 as the date of filing of Mr. Wilson’s first set of Rule 32 petitions). The Magistrate
Judge’s recitation of a July 21, 2015 filing on page 5 of his report and recommendation is correct.
    Case 2:20-cv-01191-AMM-GMB Document 13 Filed 08/26/21 Page 2 of 2




is DENIED and this action DISMISSED WITH PREJUDICE. A certificate of

appealability is DENIED.

     A Final Judgment will be entered.

     DONE and ORDERED this 26th day of August, 2021.



                                 _________________________________
                                 ANNA M. MANASCO
                                 UNITED STATES DISTRICT JUDGE




                                         2
